Citation Nr: 0009948	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-18 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a compensable disability rating for residuals 
of prostate cancer with prostatectomy.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1948 to August 
1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a 
September 1997 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Fort Harrison, Montana, which 
awarded service connection for residuals of prostate cancer 
with prostatectomy, and evaluated the same as zero percent 
disabling.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  The veteran was diagnosed with prostate cancer in April 
1994; he underwent radical retropubic prostatectomy with 
bilateral iliac lymphadenectomy in April 1994.

2.  By a rating decision dated in September 1997, the RO 
awarded service connection for residuals of prostate cancer 
with prostatectomy, and evaluated the same as zero percent 
disabling.

3.  The residuals of the veteran's prostate cancer with 
prostatectomy are manifested by awakening to void at least 
two times per night, and the need to wear absorbent materials 
which must be changed up to two times every eight to ten 
hours.

4.  The residuals of the veteran's prostate cancer with 
prostatectomy are not productive of a daytime voiding 
interval of less than one hour, or the need to awaken five or 
more times per night to void; nor are they productive of the 
need to wear absorbent materials which must be changed more 
than two times per day.

5.  There is no competent evidence to rebut the veteran's 
contentions regarding the nature and extent of the residuals 
of his prostate cancer with prostatectomy.


CONCLUSION OF LAW

The criteria for a 20 percent disability rating for residuals 
of prostate cancer with prostatectomy have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.115a, 
4.115b, Diagnostic Codes 7528, 7529 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran was initially diagnosed with 
prostate cancer in April 1994.  Private medical records 
reflect that he underwent radical retropubic prostatectomy 
with bilateral iliac lymphadenectomy in April 1994.  The 
hospital discharge summary report noted that the veteran's 
postoperative course was benign.  Private medical records 
dated between April 1994 and July 1996 noted that the veteran 
was generally doing well and had good urinary flow.  

The veteran filed a claim of service connection for residuals 
of prostate cancer in October 1996.  In his claim, he also 
requested an increased evaluation for a fracture of the right 
third finger, for which service connection had previously 
been awarded.

In connection to his claims, the veteran was afforded VA 
"hand, thumb, and fingers" examination in May 1997.  The RO 
requested that a VA physician examine the veteran for 
residuals of prostate cancer, and determine the severity of 
his fractured right third finger.  The veteran presented with 
pertinent complaints of slight urinary leakage off and on, 
with some degree of impotence and difficulty obtaining an 
erection.  Examination of the prostate revealed its absence, 
and there was no evidence of recurrence or abnormalities.  
Pertinent diagnoses were history of carcinoma of the 
prostate, resected without any evidence of recurrence; and 
impotence and urinary leakage secondary to resection of the 
prostate for carcinoma.

Service personnel records reflect that the veteran served in 
Vietnam during the applicable period which warranted 
application of the provisions pertaining to presumptive 
service connection for prostate cancer under 38 C.F.R. 
§§ 3.307 and 3.309 (1999).  

In September 1997, the RO granted service connection for 
residuals of prostate cancer with prostatectomy, and 
evaluated the same as zero percent disabling.  The veteran 
initiated an appeal of that decision, asserting that the 
residuals of his prostate cancer warranted a disability 
rating in excess of zero percent.  

In the notice of disagreement, the veteran reported that he 
no longer had sexual intercourse due to an inability to 
obtain an erection.  He stated that he continued to have some 
leakage, "which one pad will take care of for a period of 8-
10 hours."  He expressed that he voided more often since the 
prostatectomy, and woke up to void at least two to three 
times each night.  In the substantive appeal (VA Form 9), the 
veteran modified a statement in the notice of disagreement by 
reporting that he actually had to use two pads every 8-10 
hours to control leakage.

In support of his claim for an increased rating, the veteran 
submitted a letter from D. Seabaugh, M.D., dated in August 
1998.  Dr. Seabaugh stated that he examined the veteran in 
June (the year was not noted), and found that the veteran's 
prostate-specific antigen follow-up was "excellent," but 
that the veteran continued having difficulties with some 
nocturia, continuing impotence, gastrointestinal pain, and 
"other symptoms."  Dr. Seabaugh noted specifically that 
"these symptoms are real."

In a statement of the case issued in September 1998, the RO 
denied the veteran's request for an increased rating, holding 
that the medical findings shown by VA examination and private 
medical records dated between April 1994 and July 1996 did 
not warrant an increased evaluation.  The statement of the 
case does not reflect that the RO considered Dr. Seabaugh's 
August 1998 letter in rendering the September 1998 
determination.

Legal Criteria.  Under the applicable criteria, disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The requirements set forth in these 
regulations, mandating an evaluation of the complete medical 
history of the veteran's claimed disability, operate to 
protect veterans against adverse decisions based on a single, 
incomplete or inaccurate report, and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  38 C.F.R. §§ 4.1, 4.2 (1999); 
Schafrath, 1 Vet. App. at 593-94.

The veteran's disability, however, must be reviewed in 
relation to its history.  38 C.F.R. § 4.1.  Other applicable, 
general policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (1999); where there is a question 
as to which or two evaluations apply, assigning a higher of 
the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7 
(1999); and evaluating functional impairment on the basis of 
lack of usefulness, and the effects of the disability upon 
the person's ordinary activity, 38 C.F.R. § 4.10 (1999); 
Schafrath, 1 Vet. App. 589.  In any case, with particular 
regard to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. §§ 4.1, 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  Id. at 
57-58; Solomon v. Brown, 6 Vet. App. 396, 402 (1994). 

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(1999).

Under Diagnostic Code 7527, prostate gland injuries, 
infections, hypertrophy, and postoperative residuals will be 
rated as voiding dysfunction or urinary tract infection, 
whichever is predominant.  Under Diagnostic Codes 7528 and 
7529, malignant neoplasms of the genitourinary system, and 
benign neoplasms of the genitourinary system, respectively, 
will be rated as voiding dysfunction or renal dysfunction, 
whichever is predominant.  A voiding dysfunction shall be 
rated as urine leakage, frequency, or obstructed voiding.  
38 C.F.R. § 4.115a.  Pursuant to 38 C.F.R. § 4.115a, a 20 
percent evaluation is assigned for voiding dysfunction 
requiring the wearing of absorbent materials which must be 
changed less than two times per day.  A 40 percent evaluation 
contemplates requiring the wearing of absorbent materials 
which must be changed two to four times per day.  A 60 
percent evaluation is assigned for voiding dysfunction 
requiring the use of an appliance or the wearing of absorbent 
materials which must be changed more than four times per day.  

Urinary frequency is rated as 10 percent disabling where the 
daytime voiding interval is between two and three hours, or 
awakening to void two times per night.  A 20 percent 
disability rating is warranted with daytime voiding interval 
between one and two hours, or awakening to void three to four 
times per night.  A 40 percent rating for urinary frequency 
contemplates a daytime voiding interval of less than one 
hour, or awakening to void five or more times per night.

For a urinary tract infection, a 10 percent rating is 
assigned for long-term drug therapy, one to two 
hospitalizations per year and/or requiring intermittent 
intensive management.  A 30 percent rating contemplates 
recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times a year), and/or 
requiring continuous intensive management.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) 
(citing Gilbert, 1 Vet. App. at 54).

Analysis.  Initially, the Board notes that a claim for an 
increased rating is regarded as a new claim and is subject to 
the well-groundedness requirement.  Proscelle v. Derwinski, 2 
Vet. App. 629, 631 (1992).  With respect to the claim of 
entitlement to an increased rating for residuals of prostate 
cancer with prostatectomy, when a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Inasmuch as 
the veteran appealed the initial rating assignment dated in 
September 1997, and the applicable rating criteria provide 
for a disability rating in excess of zero percent for 
residuals of prostate cancer, the Board finds that the 
veteran's instant claim is well grounded.  

The Board is also satisfied that all relevant facts have been 
adequately developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107.  

Based on the evidence of the instant case, the Board finds 
that the residuals of the veteran's prostate cancer with 
prostatectomy are appropriately rated under Diagnostic Codes 
7528 and 7529, which contemplate residuals of malignant or 
benign neoplasms of the genitourinary system.  As noted 
above, malignant or benign neoplasms of the genitourinary 
system will be rated as voiding dysfunction or renal 
dysfunction, whichever is predominant.  Here, the record 
reflects that the residuals of the veteran's prostate cancer 
with prostatectomy are predominately related to voiding 
dysfunction (to included urinary frequency), and thus the 
Board will proceed to evaluate the veteran's claim under the 
criteria set forth for such a disability.

As previously set forth, in order to be entitled to a 
compensable disability rating for a voiding dysfunction 
and/or urinary frequency, the evidence must show, at a 
minimum, that the veteran's service-connected disability 
produces symptoms requiring the wearing of absorbent material 
which must be changed less than two times per day, a daytime 
voiding interval between two and three hours, or awakening to 
void two times per night.

The Board has considered the veteran's descriptions of his 
symptoms in conjunction with the medical evidence of record; 
descriptions which are not beyond the competence of a lay 
person observe and relate. See, e.g., Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); Justus v. Principi, 3 Vet. App. 
510, 513 (1992); King (Roderick) v. Brown, 5 Vet. App. 19, 21 
(1993); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The 
Board finds that the veteran's statements regarding the 
severity of the residuals produced by his service-connected 
disability are credible.  His statements are not inconsistent 
with the medical evidence of record, and there is no 
evidence, medical or otherwise, to rebut the veteran's 
contentions.  In fact, the veteran's contentions are 
supported by Dr. Seabaugh's August 1998 letter wherein the 
veteran's complaint of nocturia was documented, and noted by 
the physician as a "real" symptom.  In sum, the Board finds 
the veteran's descriptions of the residuals of his prostate 
cancer to be the most pertinent and probative evidence of 
record regarding the nature and extent of the symptoms he 
experiences.

The veteran has stated that he continues to have some leakage 
as a result of his prostatectomy, which he apparently 
controls by wearing one to two pads within a period of eight 
to ten hours.  He has expressed that he voids more often 
since undergoing the prostatectomy, and needs to awaken at 
least two to three times each night to void.  The Board finds 
that such evidence, which has not been contradicted by any 
other evidence of record, demonstrates that the nature and 
extent of his symptoms most nearly approximate the criteria 
warranting a 20 percent disability rating for a voiding 
dysfunction, to include urinary frequency.  

What the evidence does not demonstrate is that the veteran 
has to change the absorbent materials more than 2 times per 
day, which would warrant an evaluation in excess of 20 
percent for a voiding dysfunction; and it does not show that 
his daytime voiding interval is less than one hour, or that 
he has to awaken to void five or more times per night, which 
would warrant an evaluation in excess of 20 percent for 
urinary frequency.  Based on the above, the Board finds that 
the evidence in this case provides a sufficient basis for 
awarding the veteran a 20 percent evaluation under 38 C.F.R. 
§ 4.115a for the residuals of his service-connected prostate 
cancer with prostatectomy.

Finally, in rendering this determination, the Board has 
considered all pertinent aspects of 38 C.F.R. Parts 3 and 4 
as required by the Court in Schafrath, 1 Vet. App. 589.  The 
competent evidence of record does not provide a basis which 
permits an evaluation in excess of 20 percent under the 
applicable diagnostic codes outlined above.  Specifically, 
the medical findings and the statements of the veteran do not 
demonstrate that the degree of impairment resulting from the 
veteran's residuals of prostate cancer with prostatectomy 
meet or more nearly approximate the criteria for a disability 
rating in excess of the 20 percent herein assigned.  
Accordingly, the Board finds that the evidence warrants the 
assignment of a 20 percent disability rating, and no more, 
for the residuals of the veteran's service-connected prostate 
cancer with prostatectomy.






ORDER

A disability rating of 20 percent for residuals of prostate 
cancer with prostatectomy is granted, subject to the law and 
regulations governing the payment of monetary awards.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

